Citation Nr: 1816229	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  17-60 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1955 to December 1957.  He also had a period of active service from February 1958 to February 1961 for which he received a bad conduct discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In January 2018, the Veteran and his spouse testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's file on the Veterans Benefits Management System (VBMS).

As discussed in the March 2018 Board decision addressing the issues of service connection for bilateral hearing loss and an increased disability rating for service-connected epididymitis, the issue addressed in the instant Board decision was initially characterized as whether new and material evidence has been received to reopen service connection for PTSD.  Within the one-year appeal period following issuance of the April 2013 rating decision, additional evidence pertaining to a psychiatric examination of the Veteran was received in the form of VA treatment records, dated in March 2014.  Specifically, a March 2014 VA treatment record indicated an Axis I diagnosis of major depressive disorder and rule out PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  These VA treatment records are new and material evidence as defined in 38 C.F.R. § 3.156(b) (2017), and were constructively received within one year of the notice of the April 2013 rating decision.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).  Because new and material evidence was received within one year of the April 2013 letter notifying the Veteran of the April 2013 rating decision, finality of that rating decision was precluded under 38 C.F.R. §§ 3.156(b).  See 38 C.F.R. § 3.156(b) (2017) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Therefore, the April 2013 rating decision is the appropriate decision on appeal and the issue is one of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during active service, and was not exposed to hostile military or terrorist activity during active service.

2.  No psychiatric injury or disease and no stressor event were manifested during active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection for an Acquired Psychiatric Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

PTSD and major depressive disorder are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

In this case, the Veteran contends that the acquired psychiatric disability developed as a result of in-service stressors.  In this regard, the Board notes that the Veteran received a bad conduct discharge for the second period of active duty (from February 1958 to February 1961).  A discharge or release from service under dishonorable conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing the discharge.  See 38 C.F.R. § 3.12.  Significantly, however, the Veteran contends that the stressors occurred during the first period of active service (from January 1955 to December 1957) and that the current acquired psychiatric disability is a result of that in-service stressor.  The Veteran received an honorable discharge for the period of active service from January 1955 to December 1957.  As such, the adjudication of this appeal will only include discussion of in-service stressor and/or psychiatric injury during the first period of active service from January 1955 to December 1957.

The Board finds that an in-service stressor is not corroborated by the evidence of record.  Most recently, at a January 2018 video conference Board hearing, the Veteran's representative testified that, on the border of North and South Korea, the Veteran witnessed the North Korean's firing across the demilitarized zone (DMZ) and was in a constant state of alert because they felt that the North Koreans were going to cross into the DMZ in the south.  See Hearing Transcript at 3.  When questioned directly by the undersigned, the Veteran and his spouse admitted that he had memory problems, but that he was scared and "thought [the North Koreans] were coming over."  Id. at 4.  

These statements are inconsistent with the Veteran's earlier statements regarding in-service stressors provided in August 2012.  At that time, while the Veteran stated that he was stationed in the DMZ in November 1956, the Veteran clearly indicated that, one night in Korea, while at a brothel, he "was threatened by a couple of Koreans with [his] life."  He further stated that he "was terrified and paranoid that the South Koreans would start the conflict over again, as they had even after the truce was signed."  See August 2012 Statement in Support of Claim.  Although it first appears that the Veteran is describing a stressor related to his fear of hostile military or terrorist activity, the Veteran does not indicate that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  The Veteran only contends that he was afraid they "were coming over."  Indeed, the Veteran's alleged in-service stressors have been inconsistent throughout the course of the appeal.  

Significantly, in VA treatment records, the Veteran reported in-service stressors; however, none of the reported stressors involve a fear of hostile military or terrorist activity as defined by VA regulation.  For example, in a March 2013 VA treatment record, the Veteran stated that, while he was in Korea, "it was horrible they harassed us horrible smells and threw things at us.  Always worried war would break out very tense I saw horrible things."  In an August 2013 VA treatment record, while the Veteran indicated that there was a threat of attacks, he did not indicate that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or attack upon friendly military aircraft.  In an October 2013 VA treatment record, the Veteran described working in the kitchen where there was always a "terrible smell," and where they slept, there was always had an "offensive odor."  He stated that eventually, the buildings were torn down and dead bodies were found buried in shallow graves under the mess hall and their barracks.  In an October 2014 VA treatment record, the Veteran reported that his service in Korea was traumatic with "a lot of fights, people getting hurt all around."  In a January 2015 VA treatment record, the Veteran stated that, when he got to Korea, he was a cook and smells were coming "from the floors of the mess halls, when they knocked that thing down and there was a long tunnel full of dead bodies, I still have nightmares about that."  The Veteran also indicated that another serviceman "got cut up on his face after a brawl."  Here, the Veteran did not engage in combat with the enemy nor has he so contended, and the Veteran's claimed stressors (which have varied throughout the course of the appeal) are not related to combat, and the stressors are not related to fear of hostile military or terrorist activity as defined by VA regulation.  As such, the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and the stressors are not corroborated by any credible supporting evidence of record.

In addition, although the Veteran asserts that the in-service stressor events occurred while he was stationed in Korea, from November 1956 to December 1957, service treatment records do not reflect any psychiatric treatment or any reports of psychiatric stressors or stressful events in service.  In a December 1957 report of medical examination upon separation from the first period of active service, the Veteran had a normal psychiatric examination.  Therefore, the complete service treatment records, which were generated contemporaneously with service, are likely to accurately reflect the Veteran's physical and psychiatric condition, so are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board finds that the Veteran's in-service history of symptoms (i.e., seeking treatment for disorders other than a psychiatric disability during service and a normal psychiatric examination at service separation) is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  The contemporaneous service treatment records do not reflect complaints, diagnoses, or treatment of an acquired psychiatric disorder, including psychiatric symptoms, during service.  

Because the claimed in-service stressors have not been corroborated by credible supporting evidence, and an in-service psychiatric injury, disease, or event, has not been shown, to include no in-service symptoms associated with a psychiatric disability, the Board does not reach the additional question of the relationship (nexus) between any current acquired psychiatric disability and service.  As such, the preponderance of the evidence is against the appeal of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and the appeal must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Board notes that it appreciated the Veteran coming back to the Regional Office for this second hearing before the undersigned.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


